


Exhibit 10.5

 

THE EXECUTIVE NONQUALIFIED EXCESS PLAN
PLAN DOCUMENT

 

--------------------------------------------------------------------------------


 

THE EXECUTIVE NONQUALIFIED EXCESS PLAN

 

Section 1.                                             Purpose:

 

By execution of the Adoption Agreement, the Employer has adopted the Plan set
forth herein, and in the Adoption Agreement, to provide a means by which certain
management Employees or Independent Contractors of the Employer may elect to
defer receipt of current Compensation from the Employer in order to provide
retirement and other benefits on behalf of such Employees or Independent
Contractors of the Employer, as selected in the Adoption Agreement. The Plan is
intended to be a nonqualified deferred compensation plan that complies with the
provisions of Section 409A of the Internal Revenue Code (the “Code”). The Plan
is also intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation benefits for a select group of management or
highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(1) of
the Employee Retirement Income Security Act of 1974 (“ERISA”) and independent
contractors. Notwithstanding any other provision of this Plan, this Plan shall
be interpreted, operated and administered in a manner consistent with these
intentions.

 

Section 2.                             Definitions:

 

As used in the Plan, including this Section 2, references to one gender shall
include the other, unless otherwise indicated by the context:

 

2.1                               “Active Participant” means, with respect to
any day or date, a Participant who is in Service on such day or date; provided,
that a Participant shall cease to be an Active Participant (i) immediately upon
a determination by the Committee that the Participant has ceased to be an
Employee or Independent Contractor, or (ii) at the end

 

1

--------------------------------------------------------------------------------


 

of the Plan Year that the Committee determines the Participant no longer meets
the eligibility requirements of the Plan.

 

2.2                                    “Adoption Agreement” means the written
agreement pursuant to which the Employer adopts the Plan. The Adoption Agreement
is a part of the Plan as applied to the Employer.

 

2.3                                    “Beneficiary” means the person, persons,
entity or entities designated or determined pursuant to the provisions of
Section 13 of the Plan.

 

2.4                                    “Board” means the Board of Directors of
the Company, if the Company is a corporation. If the Company is not a
corporation, “Board” shall mean the Company.

 

2.5                                    “Change in Control Event” means an event
described in Section 409A(a)(2)(A)(v) of the Code (or any successor provision
thereto) and the regulations thereunder.

 

2.6                                    “Committee” means the persons or entity
designated in the Adoption Agreement to administer the Plan. If the Committee
designated in the Adoption Agreement is unable to serve, the Employer shall
satisfy the duties of the Committee provided for in Section 9.

 

2.7                                    “Company” means the company designated in
the Adoption Agreement as such.

 

2.8                                    “Compensation” shall have the meaning
designated in the Adoption Agreement.

 

2.9                                    “Crediting Date” means the date
designated in the Adoption Agreement for crediting the amount of any Participant
Deferral Credits to the Deferred Compensation Account of a Participant. Employer
Credits may be credited to the

 

2

--------------------------------------------------------------------------------


 

Deferred Compensation Account of a Participant on any day that securities are
traded on a national securities exchange.

 

2.10                             “Deferred Compensation Account” means the
account maintained with respect to each Participant under the Plan. The Deferred
Compensation Account shall be credited with Participant Deferral Credits and
Employer Credits, credited or debited for deemed investment gains or losses, and
adjusted for payments in accordance with the rules and elections in effect under
Section 8. The Deferred Compensation Account of a Participant shall include any
In-Service or Education Account of the Participant, if applicable.

 

2.11                             “Disabled” means Disabled within the meaning of
Section 409A of the Code and the regulations thereunder. Generally, this means
that the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering Employees of the Employer.

 

2.12                             “Education Account” is an In-Service Account
which will be used by the Participant for educational purposes.

 

2.13                             “Effective Date” shall be the date designated
in the Adoption Agreement.

 

2.14                             “Employee” means an individual in the Service
of the Employer if the relationship between the individual and the Employer is
the legal relationship of

 

3

--------------------------------------------------------------------------------


 

employer and employee. An individual shall cease to be an Employee upon the
Employee’s separation from Service.

 

2.15                        “Employer” means the Company, as identified in the
Adoption Agreement, and any Participating Employer which adopts this Plan. An
Employer may be a corporation, a limited liability company, a partnership or
sole proprietorship.

 

2.16                        “Employer Credits” means the amounts credited to the
Participant’s. Deferred Compensation Account by the Employer pursuant to the
provisions of Section 4.2.

 

2.17                             “Grandfathered Amounts” means, if applicable,
the amounts that were deferred under the Plan and were earned and vested within
the meaning of Section 409A of the Code and regulations thereunder as of
December 31, 2004. Grandfathered Amounts shall be subject to the terms
designated in the Adoption Agreement.

 

2.18                             “Independent Contractor” means an individual in
the Service of the Employer if the relationship between the individual and the
Employer is not the legal relationship of employer and employee. An individual
shall cease to be an Independent Contractor upon the termination of the
Independent Contractor’s Service. An Independent Contractor shall include a
director of the Employer who is not an Employee.

 

2.19                             “In-Service Account” means a separate account
to be kept for each Participant that has elected to take in-service
distributions as described in Section 5.4. The In-Service Account shall be
adjusted in the same manner and at the same time as the Deferred Compensation
Account under Section 8 and in accordance with the rules and elections in effect
under Section 8.

 

4

--------------------------------------------------------------------------------

 

2.20                             “Normal Retirement Age” of a Participant means
the age designated in the Adoption Agreement.

 

2.21                             “Participant” means with respect to any Plan
Year an Employee or Independent Contractor who has been designated by the
Committee as a Participant and who has entered the Plan or who has a Deferred
Compensation Account under the Plan; provided that if the Participant is an
Employee, the individual must be a highly compensated or management employee of
the Employer within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA.

 

2.22                             “Participant Deferral Credits” means the
amounts credited to the Participant’s Deferred Compensation Account by the
Employer pursuant to the provisions of Section 4.1.

 

2.23                             “Participating Employer” means any trade or
business (whether or not incorporated) which adopts this Plan with the consent
of the Company identified in the Adoption Agreement.

 

2.24                             “Participation Agreement” means a written
agreement entered into between a Participant and the Employer pursuant to the
provisions of Section 4.1.

 

2.25                             “Performance-Based Compensation” means
compensation where the amount of, or entitlement to, the compensation is
contingent on the satisfaction of preestablished organizational or individual
performance criteria relating to a performance period of at least twelve months.
Organizational or individual performance criteria are considered preestablished
if established in writing within 90 days after the commencement of the period of
service to which the criteria relates, provided that the outcome is
substantially uncertain at the time the criteria are established. Performance-

 

5

--------------------------------------------------------------------------------


 

based compensation may include payments based upon subjective performance
criteria as provided in regulations and administrative guidance promulgated
under Section 409A of the Code.

 

2.26                             “Plan” means The Executive Nonqualified Excess
Plan, as herein set out and as set out in the Adoption Agreement, or as duly
amended. The name of the Plan as applied to the Employer shall be designated in
the Adoption Agreement.

 

2.27                             “Plan-Approved Domestic Relations Order” shall
mean a judgment, decree, or order (including the approval of a settlement
agreement) which is:

 

2.27.1                       Issued pursuant to a State’s domestic relations
law;

 

2.27.2                       Relates to the provision of child support, alimony
payments or marital property rights to a Spouse, former Spouse, child or other
dependent of the Participant;

 

2.27.3                       Creates or recognizes the right of a Spouse, former
Spouse, child or other dependent of the Participant to receive all or a portion
of the Participant’s benefits under the Plan;

 

2.27.4                       Requires payment to such person of their interest
in the Participant’s benefits in an immediate lump payment; and

 

2.27.5                       Meets such other requirements established by the
Committee.

 

2.28                             “Plan Year” means the twelve-month period
ending on the last day of the month designated in the Adoption Agreement;
provided that the initial Plan Year may have fewer than twelve months.

 

2.29                             “Qualifying Distribution Event” means (i) the
Separation from Service of the Participant, (ii) the date the Participant
becomes Disabled, (iii) the death of the Participant, (iv) the time specified by
the Participant for an In-Service or Education Distribution, (v) a Change in
Control Event, or (vi) an Unforeseeable Emergency, each to the extent provided
in Section 5.

 

6

--------------------------------------------------------------------------------


 

2.30                             “Seniority Date” shall have the meaning
designated in the Adoption Agreement.

 

2.31                                “Separation from Service” or “Separates from
Service” means a “separation from service” within the meaning of Section 409A of
the Code.

 

2.32                             “Service” means employment by the Employer as
an Employee. For purposes of the Plan, the employment relationship is treated as
continuing intact while the Employee is on military leave, sick leave, or other
bona fide leave of absence if the period of such leave does not exceed six
months, or if longer, so long as the Employee’s right to reemployment is
provided either by statute or contract. If the Participant is an Independent
Contractor, “Service” shall mean the period during which the contractual
relationship exists between the Employer and the Participant. The contractual
relationship is not terminated if the Participant anticipates a renewal of the
contract or becomes an Employee.

 

2.33                             “Service Bonus” means any bonus paid to a
Participant by the Employer which is not Performance-Based Compensation.

 

2.34                             “Specified Employee” means an employee who
meets the requirements for key employee treatment under Section 416(i)(1)(A)(i),
(ii) or (iii) of the Code (applied in accordance with the regulations thereunder
and without regard to Section 416(i)(5) of the Code) at any time during the
twelve month period ending on December 31 of each year (the “identification
date”). Unless binding corporate action is taken to establish different
rules for determining Specified Employees for all plans of the Company and its
controlled group members that are subject to Section 409A of the Code, the
foregoing rules and the other default rules under the regulations of Section
409A of the Code shall

 

7

--------------------------------------------------------------------------------


 

apply. If the person is a key employee as of any identification date, the person
is treated as a Specified Employee for the twelve-month period beginning on the
first day of the fourth month following the identification date.

 

2.35                             “Spouse” or “Surviving Spouse” means, except as
otherwise provided in the Plan, a person who is the legally married spouse or
surviving spouse of a Participant.

 

2.36                             “Unforeseeable Emergency” means an
“unforeseeable emergency” within the meaning of Section 409A of the Code.

 

2.37                             “Years of Service” means each Plan Year of
Service completed by the Participant. For vesting purposes, Years of Service
shall be calculated from the date designated in the Adoption Agreement and
Service shall be based on service with the Company and all Participating
Employers.

 

Section 3.                             Participation:

 

The Committee in its discretion shall designate each Employee or Independent
Contractor who is eligible to participate in the Plan. A Participant who
separates from Service with the Employer and who later returns to Service will
not be an Active Participant under the Plan except upon satisfaction of such
terms and conditions as the Committee shall establish upon the Participant’s
return to Service, whether or not the Participant shall have a balance remaining
in the Deferred Compensation Account under the Plan on the date of the return to
Service.

 

Section 4.                                               Credits to Deferred
Compensation Account:

 

4.1                                    Participant Deferral Credits. To the
extent provided in the Adoption Agreement, each Active Participant may elect, by
entering into a Participation Agreement with the Employer, to defer the receipt
of Compensation from the Employer by a dollar

 

8

--------------------------------------------------------------------------------


 

amount or percentage specified in the Participation Agreement. The amount of
Compensation the Participant elects to defer, the Participant Deferral Credit,
shall be credited by the Employer to the Deferred Compensation Account
maintained for the Participant pursuant to Section 8. The following special
provisions shall apply with respect to the Participant Deferral Credits of a
Participant:

 

4.1.1                        The Employer shall credit to the Participant’s
Deferred Compensation Account on each Crediting Date an amount equal to the
total Participant Deferral Credit for the period ending on such Crediting Date.

 

4.1.2                             An election pursuant to this Section 4.1 shall
be made by the Participant by executing and delivering a Participation Agreement
to the Committee. Except as otherwise provided in this Section 4.1, the
Participation Agreement shall become effective with respect to such Participant
as of the first day of January following the date such Participation Agreement
is received by the Committee. A Participant’s election may be changed at any
time prior to the last permissible date for making the election as permitted in
this Section 4.1, and shall thereafter be irrevocable. The election of a
Participant shall continue in effect for subsequent years until modified by the
Participant as permitted in this Section 4.1.

 

4.1.3                             A Participant may execute and deliver a
Participation Agreement to the Committee within 30 days after the date the
Participant first becomes eligible to participate in the Plan to be effective as
of the first payroll period next following the date the Participation Agreement
is fully executed. Whether a Participant is treated as newly eligible for
participation under this Section shall be determined in accordance with Section
409A of the Code and the regulations thereunder, including (i) rules that treat
all elective deferral account balance plans as one plan, and (ii) rules that
treat a previously eligible employee as newly eligible if his benefits had been
previously distributed or if he has been ineligible for 24 months. For
Compensation that is earned based upon a specified performance period (for
example, an annual bonus), where a deferral election is made under this
Section but after the beginning of the performance period, the election will
only apply to the portion of the Compensation equal to the total amount of the
Compensation for the service period multiplied by the ratio of the number of
days remaining in the performance period after the election over the total
number of days in the performance period.

 

4.1.4                        A Participant may unilaterally modify a
Participation Agreement (either to terminate, increase or decrease the portion
of his future Compensation which is subject to deferral within the percentage
limits set forth in Section 4.1 of the Adoption Agreement) by providing a
written modification of the Participation Agreement to the Committee. The
modification shall become effective as of the first day of January following the
date such written modification is received by the Committee.

 

9

--------------------------------------------------------------------------------

 

4.1.5        If the Participant performed services continuously from the later
of the beginning of the performance period or the date upon which the
performance criteria are established through the date upon which the Participant
makes an initial deferral election, a Participation Agreement relating to the
deferral of Performance-Based Compensation may be executed and delivered to the
Committee no later than the date which is 6 months prior to the end of the
performance period, provided that in no event may an election to defer
Performance-Based Compensation be made after such Compensation has become
readily ascertainable.

 

4.1.6          If the Employer has a fiscal year other than the calendar year,
Compensation relating to Service in the fiscal year of the Employer (such as a
bonus based on the fiscal year of the Employer), of which no amount is paid or
payable during the fiscal year, may be deferred at the Participant’s election if
the election to defer is made not later than the close of the Employer’s fiscal
year next preceding the first fiscal year in which the Participant performs any
services for which such Compensation is payable.

 

4.1.7          Compensation payable after the last day of the Participant’s
taxable year solely for services provided during the final payroll period
containing the last day of the Participant’s taxable year (i.e., December 31) is
treated for purposes of this Section 4.1 as Compensation for services performed
in the subsequent taxable year.

 

4.1.8          The Committee may from time to time establish policies or
rules consistent with the requirements of Section 409A of the Code to govern the
manner in which Participant Deferral Credits may be made.

 

4.1.9          If a Participant becomes Disabled or applies for and is eligible
for a distribution on account of an Unforeseeable Emergency during a Plan Year,
his deferral election for such Plan Year shall be cancelled.

 

4.2             Employer Credits. If designated by the Employer in the Adoption
Agreement, the Employer shall cause the committee to credit to the Deferred
Compensation Account of each Active Participant an Employer Credit as determined
in accordance with the Adoption Agreement. A Participant must make distribution
elections with respect to any Employer Credits credited to his Deferred
Compensation Account by the deadline that would apply under Section 4.1 for
distribution elections with respect to Participant Deferral Credits credited at
the same time, on a Participation

 

10

--------------------------------------------------------------------------------


 

Agreement that is timely executed and delivered to the Committee pursuant to
Section 4.1.

 

4.3            Deferred Compensation Account. All Participant Deferral Credits
and Employer Credits shall be credited to the Deferred Compensation Account of
the Participant as provided in Section 8.

 

Section 5.                Qualifying Distribution Events:

 

5.1            Separation from Service. If the Participant Separates from
Service with the Employer, the vested balance in the Deferred Compensation
Account shall be paid to the Participant by the Employer as provided in
Section 7. Notwithstanding the foregoing, no distribution shall be made earlier
than six months after the date of Separation from Service (or if earlier, the
date of death) with respect to a Participant who as of the date of Separation
from Service is a Specified Employee of a corporation the stock in which is
traded on an established securities market or otherwise. Any payments to which
such Specified Employee would be entitled during the first six months following
the date of Separation from Service shall be accumulated and paid on the first
day of the seventh month following the date of Separation from Service.

 

5.2            Disability. If the Employer designates in the Adoption Agreement
that distributions are permitted under the Plan when a Participant becomes
Disabled, and the Participant becomes Disabled while in Service, the vested
balance in the Deferred Compensation Account shall be paid to the Participant by
the Employer as provided in Section 7.

 

11

--------------------------------------------------------------------------------


 

5.3            Death. If the Participant dies while in Service, the Employer
shall pay a benefit to the Participant’s Beneficiary in the amount designated in
the Adoption Agreement. Payment of such benefit shall be made by the Employer as
provided in Section 7.

 

5.4            In-Service or Education Distributions. If the Employer designates
in the Adoption Agreement that in-service or education distributions are
permitted under the Plan, a Participant may designate in the Participation
Agreement to have a specified amount credited to the Participant’s In-Service or
Education Account for in-service or education distributions at the date
specified by the Participant. In no event may an in-service or education
distribution of an amount be made before the date that is two years after the
first day of the year in which such amount was credited to the In-Service or
Education Account. Notwithstanding the foregoing, if a Participant incurs a
Qualifying Distribution Event prior to the date on which the entire balance in
the In-Service or Education Account has been distributed, then the balance in
the In-Service or Education Account on the date of the Qualifying Distribution
Event shall be paid as provided under Section 7.1 for payments on such
Qualifying Distribution Event.

 

5.5            Change in Control Event. If the Employer designates in the
Adoption Agreement that distributions are permitted under the Plan upon the
occurrence of a Change in Control Event, the Participant may designate in the
Participation Agreement to have the vested balance in the Deferred Compensation
Account paid to the Participant upon a Change in Control Event by the Employer
as provided in Section 7.

 

5.6            Unforeseeable Emergency. If the Employer designates in the
Adoption Agreement that distributions are permitted under the Plan upon the
occurrence of an

 

12

--------------------------------------------------------------------------------


 

Unforeseeable Emergency event, a distribution from the Deferred Compensation
Account may be made to a Participant in the event of an Unforeseeable Emergency,
subject to the following provisions:

 

5.6.1          A Participant may, at any time prior to his Separation from
Service for any reason, make application to the Committee to receive a
distribution in a lump sum of all or a portion of the vested balance in the
Deferred Compensation Account (determined as of the date the distribution, if
any, is made under this Section 5.6) because of an Unforeseeable Emergency. A
distribution because of an Unforeseeable Emergency shall not exceed the amount
required to satisfy the Unforeseeable Emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of such distribution, after taking into
account the extent to which the Unforeseeable Emergency may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by stopping current deferrals under
the Plan pursuant to Section 4.1.9.

 

5.6.2          The Participant’s request for a distribution on account of
Unforeseeable Emergency must be made in writing to the Committee. The request
must specify the nature of the financial hardship, the total amount requested to
be distributed from the Deferred Compensation Account, and the total amount of
the actual expense incurred or to be incurred on account of the Unforeseeable
Emergency.

 

5.6.3          If a distribution under this Section 5.6 is approved by the
Committee, such distribution will be made as soon as practicable following the
date it is approved. The processing of the request shall be completed as soon as
practicable from the date on which the Committee receives the properly completed
written request for a distribution on account of an Unforeseeable Emergency. If
a Participant’s Separation from Service occurs after a request is approved in
accordance with this Section 5.6.3, but prior to distribution of the full amount
approved, the approval of the request shall be automatically null and void and
the benefits which the Participant is entitled to receive under the Plan shall
be distributed in accordance with the applicable distribution provisions of the
Plan.

 

5.6.4          The Committee may from time to time adopt additional policies or
rules consistent with the requirements of Section 409A of the Code to govern the
manner in which such distributions may be made so that the Plan may be
conveniently administered.

 

Section 6.                Vesting:

 

A Participant shall be fully vested in the portion of his Deferred Compensation

 

13

--------------------------------------------------------------------------------


 

Account attributable to Participant Deferral Credits, and all income, gains and
losses attributable thereto. A Participant shall become fully vested in the
portion of his Deferred Compensation Account attributable to Employer Credits,
and income, gains and losses attributable thereto, in accordance with the
vesting schedule and provisions designated by the Employer in the Adoption
Agreement. If a Participant’s Deferred Compensation Account is not fully vested
upon Separation from Service, the portion of the Deferred Compensation Account
that is not fully vested shall thereupon be forfeited.

 

Section 7.                Distribution Rules:

 

7.1            Payment Options. The Employer shall designate in the Adoption
Agreement the payment options which may be elected by the Participant (lump sum,
annual installments, or a combination of both). Different payment options may be
made available for each Qualifying Distribution Event, and different payment
options may be available for different types of Separations from Service, all as
designated in the Adoption Agreement. The Participant shall elect in the
Participation Agreement the method under which the vested balance in the
Deferred Compensation Account will be distributed from among the designated
payment options. The Participant may at such time elect a different method of
payment for each Qualifying Distribution Event as specified in the Adoption
Agreement. If the Participant is permitted by the Employer in the Adoption
Agreement to elect different options and does not make a valid election, the
vested balance in the Deferred Compensation Account will be distributed as a
lump sum.

 

14

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, if certain Qualifying Distribution Events occur
prior to the date on which the vested balance of a Participant’s Deferred
Compensation Account is completely paid pursuant to this Section 7.1 following
the occurrence of certain initial Qualifying Distribution Events, the following
rules apply:

 

7.1.1        If the initial Qualifying Distribution Event is a Separation from
Service or Disability, and the Participant subsequently dies, the remaining
unpaid vested balance of a Participant’s Deferred Compensation Account shall be
paid as a lump sum.

 

7.1.2        If the initial Qualifying Distribution Event is a Change in Control
Event, and any subsequent Qualifying Distribution Event occurs (except an
In-Service or Education Distribution described in Section 2.29(iv)), the
remaining unpaid vested balance of a Participant’s Deferred Compensation Account
shall be paid as provided under Section 7.1 for payments on such subsequent
Qualifying Distribution Event.

 

7.2                               Timing of Payments. Payment shall be made in
the manner elected by the Participant and shall commence as soon as practicable
after (but no later than 60 days after) the distribution date elected for the
Qualifying Distribution Event. In the event the Participant fails to make a
valid election of the payment method, the distribution will be made in a single
lump sum payment as soon as practicable after (but no later than 60 days after)
the Qualifying Distribution Event. A payment may be further delayed to the
extent permitted in accordance with regulations and guidance under Section 409A
of the Code.

 

7.3                               Installment Payments. If the Participant
elects to receive installment payments upon a Qualifying Distribution Event, the
payment of each annual installment shall be made on the anniversary of the date
of the first installment payment, and the amount of the annual installment shall
be adjusted on such anniversary for credits or debits to the Participant’s
account pursuant to Section 8 of the Plan. Such adjustment shall be made by
dividing the balance in the Deferred Compensation Account on such date by the
number of annual installments remaining to be paid hereunder; provided that the
last

 

15

--------------------------------------------------------------------------------


 

annual installment due under the Plan shall be the entire amount credited to the
Participant’s account on the date of payment.

 

7.4                               De Minimis Amounts. Notwithstanding any
payment election made by the Participant, if the Employer designates a
pre-determined de minimis amount in the Adoption Agreement, the vested balance
in the Deferred Compensation Account of the Participant will be distributed in a
single lump sum payment if at the time of a permitted Qualifying Distribution
Event the vested balance does not exceed such pre-determined de minimis amount;
provided, however, that such distribution will be made only where the Qualifying
Distribution Event is a Separation from Service, death, Disability (if
applicable) or Change in Control Event (if applicable). Such payment shall be
made on or before the later of (i) December 31 of the calendar year in which the
Qualifying Distribution Event occurs, or (ii) the date that is 2-1/2 months
after the Qualifying Distribution Event occurs. In addition, the Employer may
distribute a Participant’s vested balance at any time if the balance does not
exceed the limit in Section 402(g)(1)(B) of the Code and results in the
termination of the Participant’s entire interest in the Plan as provided under
Section 409A of the Code.

 

7.5                               Subsequent Elections. With the consent of the
Committee, a Participant may delay or change the method of payment of the
Deferred Compensation Account subject to the following requirements:

 

7.5.1        The new election may not take effect until at least 12 months after
the date on which the new election is made.

 

7.5.2        If the new election relates to a payment for a Qualifying
Distribution Event other than the death of the Participant, the Participant
becoming Disabled, or an Unforeseeable Emergency, the new election must provide
for the deferral of the payment for a period of at least five years from the
date such payment would otherwise have been made.

 

16

--------------------------------------------------------------------------------


7.5.3        If the new election relates to a payment from the In-Service or
Education Account, the new election must be made at least 12 months prior to the
date of the first scheduled payment from such account.

 

For purposes of this Section 7.5 and Section 7.6, a payment is each separately
identified amount to which the Participant is entitled under the Plan; provided,
that entitlement to a series of installment payments is treated as the
entitlement to a single payment.

 

7.6                               Acceleration Prohibited. The acceleration of
the time or schedule of any payment due under the Plan is prohibited except as
expressly provided in regulations and administrative guidance promulgated under
Section 409A of the Code (such as accelerations for domestic relations orders
and employment taxes). It is not an acceleration of the time or schedule of
payment if the Employer waives or accelerates the vesting requirements
applicable to a benefit under the Plan.

 

Section 8.                                          Accounts; Deemed Investment;
Adjustments to Account:

 

8.1                               Accounts. The Committee shall establish a book
reserve account, entitled the “Deferred Compensation Account,” on behalf of each
Participant. The Committee shall also establish an In-Service or Education
Account as a part of the Deferred Compensation Account of each Participant, if
applicable. The amount credited to the Deferred Compensation Account shall be
adjusted pursuant to the provisions of Section 8.3.

 

8.2                               Deemed Investments. The Deferred Compensation
Account of a Participant shall be credited with an investment return determined
as if the account were invested in one or more investment funds made available
by the Committee. The Participant shall elect the investment funds in which his
Deferred Compensation Account shall be deemed to be invested. Such election
shall be made in the manner prescribed by

 

17

--------------------------------------------------------------------------------


the Committee and shall take effect upon the entry of the Participant into the
Plan. The investment election of the Participant shall remain in effect until a
new election is made by the Participant. In the event the Participant fails for
any reason to make an effective election of the investment return to be credited
to his account, the investment return shall be determined by the Committee.

 

8.3                               Adjustments to Deferred Compensation Account.
With respect to each Participant who has a Deferred Compensation Account under
the Plan, the amount credited to such account shall be adjusted by the following
debits and credits, at the times and in the order stated:

 

8.3.1        The Deferred Compensation Account shall be debited each business
day with the total amount of any payments made from such account since the last
preceding business day to him or for his benefit.

 

8.3.2        The Deferred Compensation Account shall be credited on each
Crediting Date with the total amount of any Participant Deferral Credits and
Employer Credits to such account since the last preceding Crediting Date.

 

8.3.3        The Deferred Compensation Account shall be credited or debited on
each day securities are traded on a national stock exchange with the amount of
deemed investment gain or loss resulting from the performance of the investment
funds elected by the Participant in accordance with Section 8.2. The amount of
such deemed investment gain or loss shall be determined by the Committee and
such determination shall be final and conclusive upon all concerned.

 

Section 9.                                          Administration by Committee:

 

9.1                               Membership of Committee. If the Committee
consists of individuals appointed by the Board, they will serve at the pleasure
of the Board. Any member of the Committee may resign, and his successor, if any,
shall be appointed by the Board.

 

9.2                               General Administration. The Committee shall be
responsible for the operation and administration of the Plan and for carrying
out its provisions. The Committee shall have the full authority and discretion
to make, amend, interpret, and

 

18

--------------------------------------------------------------------------------


enforce all appropriate rules and regulations for the administration of this
Plan and decide or resolve any and all questions, including interpretations of
this Plan, as may arise in connection with this Plan. Any such action taken by
the Committee shall be final and conclusive on any party. To the extent the
Committee has been granted discretionary authority under the Plan, the
Committee’s prior exercise of such authority shall not obligate it to exercise
its authority in a like fashion thereafter. The Committee shall be entitled to
rely conclusively upon all tables, valuations, certificates, opinions and
reports furnished by any actuary, accountant, controller, counsel or other
person employed or engaged by the Employer with respect to the Plan. The
Committee may, from time to time, employ agents and delegate to such agents,
including employees of the Employer, such administrative or other duties as it
sees fit.

 

9.3                               Indemnification. To the extent not covered by
insurance, the Employer shall indemnify the Committee, each employee, officer,
director, and agent of the Employer, and all persons formerly serving in such
capacities, against any and all liabilities or expenses, including all legal
fees relating thereto, arising in connection with the exercise of their duties
and responsibilities with respect to the Plan, provided however that the
Employer shall not indemnify any person for liabilities or expenses due to that
person’s own gross negligence or willful misconduct.

 

Section 10.                                   Contractual Liability:

 

10.1                        Contractual Liability. Unless otherwise elected in
the Adoption Agreement, the Company shall be obligated to make all payments
hereunder. This obligation shall constitute a contractual liability of the
Company to the Participants, and such payments shall be made from the general
funds of the Company. The Company

 

19

--------------------------------------------------------------------------------

 

shall not be required to establish or maintain any special or separate fund, or
otherwise to segregate assets to assure that such payments shall be made, and
the Participants shall not have any interest in any particular assets of the
Company by reason of its obligations hereunder. To the extent that any person
acquires a right to receive payment from the Company, such right shall be no
greater than the right of an unsecured creditor of the Company.

 

10.2          Trust. The Employer may establish a trust to assist it in meeting
its obligations under the Plan. Any such trust shall conform to the requirements
of a grantor trust under Revenue Procedures 92-64 and 92-65 and at all times
during the continuance of the trust the principal and income of the trust shall
be subject to claims of general creditors of the Employer under federal and
state law. The establishment of such a trust would not be intended to cause
Participants to realize current income on amounts contributed thereto, and the
trust would be so interpreted and administered.

 

Section 11.                                        Allocation of
Responsibilities:

 

The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

 

11.1       Board.

 

(i)           To amend the Plan;

 

(ii)          To appoint and remove members of the Committee; and

 

(iii)         To terminate the Plan as permitted in Section 14.

 

11.2       Committee.

 

(i)           To designate Participants;

 

(ii)          To interpret the provisions of the Plan and to determine the
rights of the Participants under the Plan, except to the extent otherwise
provided in Section 16 relating to claims procedure;

 

(iii)         To administer the Plan in accordance with its terms, except to the

 

20

--------------------------------------------------------------------------------


 

extent powers to administer the Plan are specifically delegated to another
person or persons as provided in the Plan;

 

(iv)         To account for the amount credited to the Deferred Compensation
Account of a Participant;

 

(v)          To direct the Employer in the payment of benefits;

 

(vi)         To file such reports as may be required with the United States
Department of Labor, the Internal Revenue Service and any other government
agency to which reports may be required to be submitted from time to time; and

 

(vii)        To administer the claims procedure to the extent provided in
Section 16.

 

Section 12.                                   Benefits Not Assignable; Facility
of Payments:

 

12.1        Benefits Not Assignable. No portion of any benefit credited or paid
under the Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any portion of such
benefit be in any manner payable to any assignee, receiver or any one trustee,
or be liable for his debts, contracts, liabilities, engagements or torts.
Notwithstanding the foregoing, in the event that all or any portion of the
benefit of a Participant is transferred to the former Spouse of the Participant
incident to a divorce, the Committee shall maintain such amount for the benefit
of the former Spouse until distributed in the manner required by an order of any
court having jurisdiction over the divorce, and the former Spouse shall be
entitled to the same rights as the Participant with respect-to such benefit.

 

12.2        Plan-Approved Domestic Relations Orders. The Committee shall
establish procedures for determining whether an order directed to the Plan is a
Plan-Approved Domestic Relations Order. If the Committee determines that an
order is a

 

21

--------------------------------------------------------------------------------


 

Plan-Approved Domestic Relations Order, the Committee shall cause the payment of
amounts pursuant to or segregate a separate account as provided by (and to
prevent any payment or act which might be inconsistent with) the Plan-Approved
Domestic Relations Order.

 

12.3        Payments to Minors and Others. If any individual entitled to receive
a payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of his incapacity and satisfactory evidence
that another person or institution is maintaining him and that no guardian or
committee has been appointed for him, may cause any payment otherwise payable to
him to be made to such person or institution so maintaining him. Payment to such
person or institution shall be in full satisfaction of all claims by or through
the Participant to the extent of the amount thereof.

 

Section 13.                                   Beneficiary:

 

The Participant’s beneficiary shall be the person, persons, entity or entities
designated by the Participant on the beneficiary designation form provided by
and filed with the Committee or its designee. If the Participant does not
designate a beneficiary, the beneficiary shall be his Surviving Spouse. If the
Participant does not designate a beneficiary and has no Surviving Spouse, the
beneficiary shall be the Participant’s estate. The designation of a beneficiary
may be changed or revoked only by filing a new beneficiary designation form with
the Committee or its designee. If a beneficiary (the “primary beneficiary”) is
receiving or is entitled to receive payments under the Plan and dies before
receiving all of the payments due him, the balance to which he is entitled shall
be paid to the contingent beneficiary, if any, named in the Participant’s
current

 

22

--------------------------------------------------------------------------------


 

beneficiary designation form. If there is no contingent beneficiary, the balance
shall be paid to the estate of the primary beneficiary. Any beneficiary may
disclaim all or any part of any benefit to which such beneficiary shall be
entitled hereunder by filing a written disclaimer with the Committee before
payment of such benefit is to be made. Such a disclaimer shall be made in a form
satisfactory to the Committee and shall be irrevocable when filed. Any benefit
disclaimed shall be payable from the Plan in the same manner as if the
beneficiary who filed the disclaimer had predeceased the Participant.

 

Section 14.                                        Amendment and Termination of
Plan:

 

The Company may amend any provision of the Plan or terminate the Plan at any
time; provided, that in no event shall such amendment or termination reduce the
balance in any Participant’s Deferred Compensation Account as of the date of
such amendment or termination, nor shall any such amendment affect the terms of
the Plan relating to the payment of such Deferred Compensation Account.
Notwithstanding the foregoing, the following special provisions shall apply:

 

14.1          Termination in the Discretion of the Employer. Except as otherwise
provided in Sections 14.2, the Company in its discretion may terminate the Plan
and distribute benefits to Participants subject to the following requirements
and any others specified under Section 409A of the Code:

 

14.1.1        All arrangements sponsored by the Employer that would be
aggregated with the Plan under Section 1.409A-1(c) of the Treasury Regulations
are terminated.

 

14.1.2        No payments other than payments that would be payable under the
terms of the Plan if the termination had not occurred are made within 12 months
of the termination date.

 

14.1.3        All benefits under the Plan are paid within 24 months of the
termination date.

 

23

--------------------------------------------------------------------------------


 

14.1.4      The Employer does not adopt a new arrangement that would be
aggregated with the Plan under Section 1.409A-1(c) of the Treasury Regulations
providing for the deferral of compensation at any time within 3 years following
the date of termination of the Plan.

 

14.1.5      The termination does not occur proximate to a downturn in the
financial health of the Employer.

 

14.2        Termination Upon Change in Control Event. If the Company terminates
the Plan within thirty days preceding or twelve months following a Change in
Control Event, the Deferred Compensation Account of each Participant shall
become fully vested and payable to the Participant in a lump sum within twelve
months following the date of termination, subject to the requirements of
Section 409A of the Code.

 

Section 15.                                   Communication to Participants:

 

The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

 

Section 16.                                   Claims Procedure:

 

The following claims procedure shall apply with respect to the Plan:

 

16.1        Filing of a Claim for Benefits. If a Participant or Beneficiary (the
“claimant”) believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim therefore with the Committee.

 

16.2        Notification to Claimant of Decision. Within 90 days after receipt
of a claim by the Committee (or within 180 days if special circumstances require
an extension of time), the Committee shall notify the claimant of the decision
with regard to the claim. In the event of such special circumstances requiring
an extension of time, there shall be

 

24

--------------------------------------------------------------------------------


 

furnished to the claimant prior to expiration of the initial 90-day period
written notice of the extension, which notice shall set forth the special
circumstances and the date by which the decision shall be furnished. If such
claim shall be wholly or partially denied, notice thereof shall be in writing
and worded in a manner calculated to be understood by the claimant, and shall
set forth: (i) the specific reason or reasons for the denial; (ii) specific
reference to pertinent provisions of the Plan on which the denial is based;
(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and (iv) an explanation of the procedure for review of
the denial and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under ERISA following
an adverse benefit determination on review. Notwithstanding the foregoing, if
the claim relates to a disability determination, the Committee shall notify the
claimant of the decision within 45 days (which may be extended for an additional
30 days if required by special circumstances).

 

16.3        Procedure for Review. Within 60 days following receipt by the
claimant of notice denying his claim, in whole or in part, or, if such notice
shall not be given, within 60 days following the latest date on which such
notice could have been timely given, the claimant may appeal denial of the claim
by filing a written application for review with the Committee. Following such
request for review, the Committee shall fully and fairly review the decision
denying the claim. Prior to the decision of the Committee, the claimant shall be
given an opportunity to review pertinent documents and to submit issues and
comments in writing.

 

25

--------------------------------------------------------------------------------

 

16.4        Decision on Review. The decision on review of a claim denied in
whole or in part by the Committee shall be made in the following manner:

 

16.4.1    Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. Notwithstanding the
foregoing, if the claim relates to a disability determination, the Committee
shall notify the claimant of the decision within 45 days (which may be extended
for an additional 45 days if required by special circumstances).

 

16.4.2      With respect to a claim that is denied in whole or in part, the
decision on review shall set forth specific reasons for the decision, shall be
written in a manner calculated to be understood by the claimant, and shall set
forth:

 

(i)                                     the specific reason or reasons for the
adverse determination;

 

(ii)                                  specific reference to pertinent Plan
provisions on which the adverse determination is based;

 

(iii)                               a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits; and

 

(iv)                              a statement describing any voluntary appeal
procedures offered-by the Plan and the claimant’s right to obtain the
information about such procedures, as well as a statement of the claimant’s
right to bring an action under ERISA section 502(a).

 

16.4.3      The decision of the Committee shall be final and conclusive.

 

16.5        Action by Authorized Representative of Claimant. All actions set
forth in this Section 16 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by him to act in his behalf on
such matters. The Committee may require such evidence as either may reasonably
deem necessary or advisable of the authority to act of any such representative.

 

26

--------------------------------------------------------------------------------


 

Section 17.                                   Miscellaneous Provisions:

 

17.1        Set off. Notwithstanding any other provision of this Plan, the
Employer may reduce the amount of any payment otherwise payable to or on behalf
of a Participant hereunder (net of any required withholdings) at the time
payment is due by the amount of any loan, cash advance, extension of credit or
other obligation of the Participant to the Employer that is then due and
payable, and the Participant shall be deemed to have consented to such
reduction. In addition, the Employer may at any time offset a Participant’s
Deferral Compensation Account by an amount up to $5,000 to collect any such
amount in accordance with the requirements of Section 409A of the Code.

 

17.2        Notices. Each Participant who is not in Service and each Beneficiary
shall be responsible for furnishing the Committee or its designee with his
current address for the mailing of notices and benefit payments. Any notice
required or permitted to be given to such Participant or Beneficiary shall be
deemed given if directed to such address and mailed by regular United States
mail, first class, postage prepaid. If any check mailed to such address is
returned as undeliverable to the addressee, mailing of checks will be suspended
until the Participant or Beneficiary furnishes the proper address. This
provision shall not be construed as requiring the mailing of any notice or
notification otherwise permitted to be given by posting or by other publication.

 

17.3        Lost Distributees. A benefit shall be deemed forfeited if the
Committee is unable to locate the Participant or Beneficiary to whom payment is
due on or before the fifth anniversary of the date payment is to be made or
commence; provided, that the deemed investment rate of return pursuant to
Section 8.2 shall cease to be applied to the Participant’s account following the
first anniversary of such date; provided further,

 

27

--------------------------------------------------------------------------------


 

however, that such benefit shall be reinstated if a valid claim is made by or on
behalf of the Participant or Beneficiary for all or part of the forfeited
benefit.

 

17.4        Reliance on Data. The Employer and the Committee shall have the
right to rely on any data provided by the Participant or by any Beneficiary.
Representations of such data shall be binding upon any party seeking to claim a
benefit through a Participant, and the Employer and the Committee shall have no
obligation to inquire into the accuracy of any representation made at any time
by a Participant or Beneficiary.

 

17.5        Receipt and Release for Payments. Subject to the provisions of
Section 17.1, any payment made from the Plan to or with respect to any
Participant or Beneficiary, or pursuant to a disclaimer by a Beneficiary, shall,
to the extent thereof, be in full satisfaction of all claims hereunder against
the Plan and the Employer with respect to the Plan. The recipient of any payment
from the Plan may be required by the Committee, as a condition precedent to such
payment, to execute a receipt and release with respect thereto in such form as
shall be acceptable to the Committee.

 

17.6        Headings. The headings and subheadings of the Plan have been
inserted for convenience of reference and are to be ignored in any construction
of the provisions hereof.

 

17.7          Continuation of Employment. The establishment of the Plan shall
not be construed as conferring any legal or other rights upon any Employee or
any persons for continuation of employment, nor shall it interfere with the
right of the Employer to discharge any Employee or to deal with him without
regard to the effect thereof under the Plan.

 

28

--------------------------------------------------------------------------------


 

17.8        Merger or Consolidation; Assumption of Plan. No Employer shall
consolidate or merge into or with another corporation or entity, or transfer all
or substantially all of its assets to another corporation, partnership, trust or
other entity (a “Successor Entity”) unless such Successor Entity shall assume
the rights, obligations and liabilities of the Employer under the Plan and upon
such assumption, the Successor Entity shall become obligated to perform the
terms and conditions of the Plan. Nothing herein shall prohibit the assumption
of the obligations and liabilities of the Employer under the Plan by any
Successor Entity.

 

17.9        Construction. The Employer shall designate in the Adoption Agreement
the state according to whose laws the provisions of the Plan shall be construed
and enforced, except to the extent that such laws are superseded by ERISA and
the applicable requirements of the Code.

 

17.10      Taxes. The Employer or other payor may withhold a benefit payment
under the Plan or a Participant’s wages, or the Employer may reduce a
Participant’s Account balance, in order to meet any federal, state, or local or
employment tax withholding obligations with respect to Plan benefits, as
permitted under Section 409A of the Code. The Employer or other payor shall
report Plan payments and other Plan-related information to the appropriate
governmental agencies as required under applicable laws.

 

Section 18.                                   Transition Rules:

 

This Section 18 does not apply to plans newly established on or after January 1,
2009.

 

18.1        2005 Election Termination. Notwithstanding Section 4.1.4, at any
time during 2005, a Participant may terminate a Participation Agreement, or
modify a Participation Agreement to reduce the amount of Compensation subject to
the deferral election, so long as the Compensation subject to the terminated or
modified participation

 

29

--------------------------------------------------------------------------------


 

Agreement is includible in the income of the Participant in 2005 or, if later,
in the taxable year in which the amounts are earned and vested.

 

18.2        2005 Deferral Election. The requirements of Section 4.1.2 relating
to the timing of the Participation Agreement shall not apply to any deferral
elections made on or before March 15, 2005, provided that (a) the amounts to
which the deferral election relate have not been paid or become payable at the
time of the election, (b) the Plan was in existence on or before December 31,
2004, (c) the election to defer compensation is made in accordance with the
terms of the Plan as in effect on December 31, 2005 (other than a requirement to
make a deferral election after March 15, 2005), and (d) the Plan is otherwise
operated in accordance with the requirements of Section 409A of the Code.

 

18.3        2005 Termination of Participation; Distribution. Notwithstanding
anything in this Plan to the contrary, at any time during 2005, a Participant
may terminate his or her participation in the Plan and receive a distribution of
his Deferred Compensation Account balance on account of that termination, so
long as the full amount of such distribution is includible in the Participant’s
income in 2005 or, if later, in the taxable year of the Participant in which the
amount is earned and vested.

 

18.4          Payment Elections. Notwithstanding the provisions of Sections 7.1
or 7.5 of the Plan, a Participant may elect on or before December 31, 2008, the
time or form of payment of amounts subject to Section 409A of the Code provided
that such election applies only to amounts that would not otherwise be payable
in the year of the election and does not cause an amount to paid in the year of
the election that would not otherwise be payable in such year.

 

30

--------------------------------------------------------------------------------
